Citation Nr: 0215703	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  02-05 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to November 2, 2000 
for a 30 percent evaluation for a left wrist disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1971 to 
February 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which increased the evaluation for a left wrist 
disability to 30 percent effective November 2, 2000.  The 
veteran disagreed with the assigned effective date and 
subsequently perfected this appeal.

A hearing before the undersigned was held in July 2002.  At 
that time, the veteran appeared to raise claims of clear and 
unmistakable error (CUE) in the March 1973, February 1974, 
and March 1981 rating decisions.  Those matters have not been 
developed for appellate review and are not inextricably 
intertwined with the issue currently on appeal; they are 
referred to the RO for the appropriate action.

The Board notes that the veteran recently filed a claim of 
entitlement to service connection for scars associated with 
his left wrist disability.  This claim is also referred to 
the RO for the appropriate action.


FINDINGS OF FACT

1. VA has satisfied the duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2. In March 1981, the evaluation for a left wrist disability 
was restored to 20 percent effective April 19, 1976. 

3. On May 7, 1981, the veteran underwent a left ulnar nerve 
transplant, removal of medial epicondyle, wrist and carpal 
fusion.  An increase in disability is factually 
ascertainable as of this date.

4. On May 29, 1981, the veteran submitted a statement in 
support of claim indicating that he had undergone surgery 
for his left wrist and was submitting the medical bills 
for payment.  This correspondence is construed as an 
informal claim for an increased evaluation for a left 
wrist disability.


CONCLUSION OF LAW

The criteria for the assignment of an effective date of May 
7, 1981, for the award of a 30 percent evaluation for a left 
wrist disability, are met.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Code 5214 
(1980, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002); 38 C.F.R. § 3.159(c) (2002).  

The April 2002 statement of the case (SOC) advised the 
veteran of the laws and regulations pertaining to the 
assignment of effective dates and essentially informed him of 
the evidence necessary to substantiate his claim.  The SOC 
further advised the veteran that VA would make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency and would make reasonable 
efforts to obtain relevant records not in the custody of a 
Federal department or agency.  The veteran identified 
treatment records from a private physician, Dr. L. Zirkle.  
VA did not obtain these records; however, the veteran 
submitted copies of these records at the July 2002 travel 
board hearing.  The veteran has not identified additional 
records that need to be obtained.  The veteran was provided a 
VA examination in November 2000.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The veteran was originally service-connected for a left wrist 
disability (characterized as traumatic arthritis, non-union 
navicular bone fracture, absent radial styloid process) in 
March 1973, and assigned a 10 percent evaluation effective 
February 4, 1973.  In August 1976, the evaluation was 
increased to 20 percent effective April 19, 1976.  In August 
1979, the evaluation was reduced to 10 percent effective 
November 1, 1979.  The veteran appealed this decision and in 
July 1980, the Board remanded the claim for further 
development.  In March 1981, the evaluation was restored to 
20 percent effective April 19, 1976.  By letter dated in 
April 1981, the veteran was advised that this represented a 
substantial grant of the benefits sought, and unless the RO 
heard otherwise, it would assume he was satisfied.  The 
veteran did not respond to this notice and the March 1981 
rating decision is final.  See 38 U.S.C. § 4005(c) (1976); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1980).

In November 2000, the veteran requested that his left wrist 
disability be re-evaluated.  VA examination in November 2000 
reported that there was a complete loss of range of motion of 
the left wrist with fusion in the straightened position with 
loss of the snuff box of the left hand indicating loss of 
muscle mass.  In April 2001, the evaluation was increased to 
30 percent effective November 2, 2002.  In his May 2001 
notice of disagreement (NOD), the veteran argued that the 
increase should be effective from the date of surgical 
fusion.  Subsequently, the veteran argued that the effective 
date should be 1973.

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (2002).  An exception to that rule applies 
under circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the 1-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within 1 year from such 
date.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. 
§ 3.400(o)(2) (2002).  In all other cases, the effective date 
will be the date of receipt of claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2002).

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two essential determinations.  It 
must determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 1991); 
38 C.F.R. § 3.151(a) (2002).  Any communication or action 
indicating intent to apply for one or more benefits under the 
laws administered by VA from a claimant may be considered an 
informal claim.  38 C.F.R. § 3.155(a) (2002).  When a claim 
has been filed which meets the requirements of 38 C.F.R. 
§ 3.151, an informal request for increase or reopening will 
be accepted as a claim.  38 C.F.R. § 3.155(c) (2002).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).  

The record shows that the RO previously allowed a formal 
claim for compensation for a left wrist disability in March 
1973.  Consequently, VA must look at all the medical evidence 
and communications from the veteran subsequent to the final 
March 1981 RO decision in order to determine if there is an 
informal claim for increased benefits.

An October 1981 SOC with respect to a claim for reimbursement 
of unauthorized medical expenses reports that on March 11, 
1981, VA received a letter from the veteran requesting that 
VA pay the cost of a wrist surgery by a private physician.  
It is further reported that on May 29, 1981, the veteran 
wrote a statement in support of claim advising VA that he had 
undergone surgery locally for his service-connected left 
wrist disability and was submitting the medical bills for 
payment.  The Board liberally construes this correspondence 
as an informal claim for increase and finds May 29, 1981 to 
be the date of claim.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
1991).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2001).

Regulations provide for a 10 percent evaluation for 
limitation of motion of the wrist with palmar flexion limited 
in line with the forearm (major/minor) and for dorsiflexion 
less than 15 degrees (major/minor).  38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (1980, 2002).  Ankylosis of the wrist is 
evaluated as follows: unfavorable, in any degree of palmar 
flexion, or with ulnar or radial deviation (major-50 percent; 
minor-40 percent); any other position, except favorable 
(major-40 percent; minor-30 percent); and favorable in 20 to 
30 degrees of dorsiflexion (major-30 percent; minor-20 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5214 (1980, 
2002).

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2001).

The statute requires review of all evidence of record in 
order to ascertain the earliest possible effective date.  See 
Hazan v. Gober, 10 Vet. App. 511 (1997).  In determining when 
it is factually ascertainable that an increase in disability 
has occurred, the term "increase" means increase to the 
next disability level.  Id. at 519.  

Evidence of record indicates that the veteran is right 
handed.  In September 1980, he was seen by an orthopedic 
surgeon, Dr. Zirkle, for complaints related to his left 
wrist.  Physical examination revealed just a jog of motion in 
each plane and pronation/supination was full.  In March 1981, 
physical examination revealed only 5 degrees of motion and a 
radial deformity of the wrist.  Grasp on the right was 100 
and on the left was 45.  Dr. Zirkle noted that he believed 
the wrist should be fused in situ.  In May 1981, the veteran 
was admitted to Kadlec Hospital and underwent a left ulnar 
nerve transplant, removal of medial epicondyle, wrist and 
carpal fusion.  The operative record indicates that a large 
bone graft was placed in with the wrist in 15 degrees of 
dorsiflexion, slight ulnar deviation.  

Resolving all reasonable doubt in the veteran's favor, it was 
factually ascertainable as of the May 7, 1981 surgery that 
the veteran met the criteria for a 30 percent evaluation.  
See 38 U.S.C.A. § 5107(b) (West Supp. 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5214 (1980).  In this case, since 
the evidence shows that an increase occurred May 7, 1981 (the 
date when medical evidence indicates the veteran's left wrist 
was fused in a position other than favorable in 20 to 30 
degrees of dorsiflexion), and a claim for increase was 
received within one year, the effective date of the claim 
would be May 7, 1981.  There is no basis for an earlier date 
since this is the date on which the increase was 
ascertainable. 


ORDER

An effective date of May 7, 1981, for a 30 percent evaluation 
for a left wrist disability is granted, subject to the laws 
and regulations governing the award of monetary benefits. 


REMAND

As discussed, the April 2001 rating decision increased the 
evaluation for the veteran's service-connected left wrist 
disability to 30 percent.  In May 2001, the veteran reported 
that he agreed with the amount of increase.  Subsequently, in 
January 2002, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, expressing disagreement with 
the assigned evaluation and arguing that a 30 percent 
evaluation does not adequately reflect the severity of his 
left wrist disability.  

The January 2002 NOD initiated review by the Board of the 
RO's assignment of a 30 percent evaluation for the veteran's 
left wrist disability.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  Therefore, the Board finds that this issue must 
be remanded for the following action:

The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
is completed. The RO should then issue 
the appellant and his representative an 
SOC with regard to the appellant's claim 
of entitlement to an evaluation in excess 
of 30 percent for a left wrist 
disability.  They should be informed of 
the requirement of filing a timely 
substantive appeal subsequent to receipt 
of the SOC, in order to perfect the claim 
and thereby place it within the 
jurisdiction of the Board.  They should 
be afforded the appropriate period of 
time in which to file a substantive 
appeal after they have been issued the 
SOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.







		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



